Case 1:20-cv-03624-GPG Document1 Filed 12/10/20 USDC Colorado Page 1of9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Lt gs FILE
Civil Action No. UNITED STATES DISTRICT COURT
(To be supplied by the court) DENVER COLORADO
bul 10 2020

PHAN. KENT VU Plaine 6 YEPrncy * COLWELL

Vv.

THE RED SKY HOMEOWNERS ASSOCIATION INC _,

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 
Case 1:20-cv-03624-GPG Document1 Filed 12/10/20 USDC Colorado Page 2 of 9

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Phan, Kent Vu. Address: 14896 E 2" Ave, Apt: H106 Aurora, CO 80011

Phone: 303-875-5224 - Email: hvacademy@gmail.com

B. DEFENDANT(S) INFORMATION
Please list the following information for each defendant listed in the caption of the complaint. If

more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION. ”
Defendant 1: RED SKY HOMEOWNER ASSOCIATION INC
Address: 4950 South Yosemite Street, F2-506 -1200

Greenwood Village, CO 80111

Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:20-cv-03624-GPG Document1 Filed 12/10/20 USDC Colorado Page 3 of 9

C- JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

28 U.S.C. 1367 Supplemental Jurisdiction.

42 U.S.C. 1981 Retaliation, Racial Discrimination.

Equality Act 2010, PAIMI, 42 U.S.C. 10801.

C.R.S. 13-80-101 (c ) Fraudulent.

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of Colorado.

If Defendant 1 is an individual, Defendant 1 is a citizen of Colorado.

If Defendant 1 is a corporation,

Defendant 1 is incorporated under the laws of (name of
state or foreign nation).

Defendant 1 has its principal place of business in (name of
state or foreign nation).

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:20-cv-03624-GPG Document1 Filed 12/10/20 USDC Colorado Page 4 of 9

D- STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

E- CLAIM ONE: Red Sky Homeowner Association Inc,

Supporting facts:

On June 01, 2018 Red Sky HOA had issued an assessment for each home must provide at
amount $5514.69 for replacement building’s siding, parking lot, and more.....Because Plaintiff is
disabled and receiving SSI; therefore, Plaintiff unaffordable to pay for this amount. Plaintiff
accepted this debt with interest; but Plaintiff does not know the rate of interest applied into this
amount, and what was a method of calculation for this debt. Frankly, Plaintiff was unable to
understand the details of this bill. The capital was $5514.69 on 06/01/2018, and Plaintiff had paid
amount $2500.00 on 02/03/2020, the amount left for Plaintiff's debt was $3014.69. Plaintiff had
contacted to Red Sky HOA Accountant and asking a balance and accountant answered that he did
correction. But Plaintiff had received a bill from Red Sky HOA with amount $13,359.01 on
11/18/2020. This amount was inflicted a panic to Plaintiff. Pursuant to the Equality Act 2010,
PAIMI, 42 U.S.C. 10801 Plaintiff is mental illness is vulnerable.

The fact that, since the day Plaintiff self-detected the contamination and air-pollution
located at crawlspace and underneath bedroom of Plaintiff. This condition was directed affecting
to Plaintiff's health condition. Red Sky HOA under patronage by state and federal Judges;
therefore, Red Sky HOA showed of contemptuous and showed of behavior of racial

discrimination to Plaintiff; that why this contamination and air pollution is still existing even if
4
Case 1:20-cv-03624-GPG Document1 Filed 12/10/20 USDC Colorado Page 5of9

many lawsuits had filed.

Plaintiff strongly believed that Red Sky HOA’s Accountant who was educated for
professional licensed, and accountant won’t involve with this err. This bill was indicated that Red
Sky HOA intentionally inflicted the panic, the emotional distress to Plaintiff. Because Plaintiff is
Asian, disabled on both physical and mental who is lacking of legal comprehension, lacking
defensibilities before Court. Plaintiff's impairment of intellectual disabilities has been exploited
by Red Sky HOA. Since the day Plaintiff filed complaint against Red Sky HOA for contaminated
and air-pollution located underneath bedroom of Plaintiff; vary tactics on which Red Sky HOA
intend retaliated to Plaintiff such as: left a trashes on hallway, stair case, and around Plaintiff's
condo, abandoned landscape, sprinkler broke, flowed mud into patio since 2017 to present
without fixing, mud is deposited on patio door look very dirty. On 01/01/2020 the plumbing
leaked and conducted the damages for Plaintiffs structures, and Red Sky HOA had showed a
contemptuous to Plaintiff with deceptive worked, replaced by reclaim material, leaves mold on
structures without treat. Instead to cleanup contamination and eliminate air-pollution, Red Sky
HOA set 2 fans runs and blow mold, and odor into building; this was caused of Plaintiff's allergy
and affecting by mold. These are factors which proved for the retaliation, harassment, racial
discrimination. This bill/statement of $13,359.01 was standing for fraudulent, racial
discrimination, retaliation which psychologically attacked on which Red Sky HOA addressed on
Plaintiff.

F- REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST

FOR RELIEF.”

Pursuant to the Equality Act 2010, PAIMI, 42 U.S.C. 10801 Plaintiff is mental illness, is
5
Case 1:20-cv-03624-GPG Document1 Filed 12/10/20 USDC Colorado Page 6 of 9

the person who is vulnerable. The negative impacted by the retaliation, and racial discrimination
of:

Red Sky HOA was conducted and inflicted an emotional distress to Plaintiff; Plaintiff is

requested at Red Sky HOA provides a relief in amount of $ 25,000.00

Red Sky HOA in violation to 42 U.S.C. 1981 Racial discrimination; Plaintiff is

requested at Red Sky HOA provides a relief in amount of $ 25,000.00

Red Sky HOA in violation to 42 U.S.C. 1981 Retaliation. Plaintiff is

requested at Red Sky HOA provides a relief in amount of $ 25,000.00

Red Sky HOA in violation to Fraudulent Pursuant to C.R.S. 13-80-101 (c ) Plaintiff is

requested at Red Sky HOA provides a relief in amount of $ 15,000.00
G- CONCLUSION

Since the day Plaintiff filed a lawsuit against to Red Sky HOA; many negative impacts
had been addressed onto Plaintiff. Because Plaintiff is disabled on physical and mental, the
vulnerable person; therefore, every negative impactions have deeply affected to Plaintiff's
mental condition. Wherefore, Plaintiff files this Complaint as a petition to the U.S. District Court
for District of Colorado granting an order to Red Sky HOA provides a compensatory in amount

which Plaintiff has raised above.

H. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,

6
Case 1:20-cv-03624-GPG Document1 Filed 12/10/20 USDC Colorado Page 7 of 9

will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

Vian

(Plaintiff's signature) © ==

 

December, 08" 2020
(Date)

(Form Revised December 2017)
Case 1:20-cv-03624-GPG Document1 Filed 12/10/20 USDC Colorado Page 8 of 9
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS
Phan, Kent Vu Red Sky Homeowners Association, Inc

@S 44 (Rev. 06/17)

 

County of Residence of First Listed Defendant _ Arapahoe County
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff Arapahoe County_ __
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (If Known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 U.S. Government 2% 3° Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State XK 1 1 Incorporated or Principal Place a4 o4
of Business In This State
0 2. U.S. Government 4 = Diversity Citizen of Another State 4 2 © 2 Incorporated and Principal Place aos5 O05
Defendant (ndicate Citizenship of Parties in Item HI) of Business In Another State
Citizen or Subject of a 3 OO 3. Foreign Nation o6 6
Foreign Country
IV. NATURE OF SUIT (Piace an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions.
C CONTRACT TORTS FORFEINURE/ PENALTY BANKRUPTCY o TA
4 110 Insurance PERSONAL INJURY PERSONAL INJURY | (J 625 Dmg Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal © 376 Qui Tam (31 USC
1 130 Miller Act 6 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ (7 400 State Reapportionment
©) 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PERTY RIGHT. 6 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 3 820 Copyrights © 430 Banks and Banking
17 151 Medicare Act © 330 Federal Employers’ Product Liability C1 830 Patent 0 450 Commerce
J 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans C1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR EC O 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle 0 370 Other Fraud © 710 Fair Labor Standards © 861 HIA (1395ff) O 490 Cable/Sat TV
1 160 Stockholders’ Suits 0 355 Motor Vehicle © 371 Truth in Lending Act 862 Black Lung (923) O 850 Securities/Commodities/
& 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management G 863 DIWC/DIWW (405(g)) Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations J 864 SSID Title XVI 1 890 Other Statutory Actions
7 196 Franchise Injury 0 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) O 891 Agricultural Acts
© 362 Personal Injury - Product Liability ft 751 Family and Medical (1 893 Environmental Matters
Medical Malpractice Leave Act 0 895 Freedom of Information
I REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _} 4 790 Other Labor Litigation FEDERAL TAX SUITS Act
f 210 Land Condemnation && 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement DB 870 Taxes (U.S. Plaintiff [7 896 Arbitration
1 220 Foreclosure OG 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) C1 899 Administrative Procedure
0 230 Rent Lease & Ejectment O 442 Employment © 510 Motions to Vacate © 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 6 443 Housing/ Sentence 26 USC 7609 Agency Decision
11 245 Tort Product Liability Accommodations 0 530 General © 950 Constitutionality of
0 290 All Other Real Property 0 445 Amer. w/Disabilities -] J 535 Death Penalty IMMIGRATION State Statutes
Employment Other: & 462 Naturalization Application
CV 446 Amer. w/Disabilities -/ 1} 540 Mandamus & Other | 465 Other Immigration
Other 0 550 Civil Rights Actions
C1 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “Xx” in One Box Only)

M1 Original (12 Removed from O 3  Remanded from 1 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 USC 1981, Racial Discrimination, Civil Rights
Brief description of cause:
Red Sky Condominium's HOA in retaliated by psychological attacked, discriminated, EPA environmental laws.

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN [ CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 90,000.00 JURY DEMAND: WYes ONo
VIII. RELATED CASE(S)
IF ANY (See instructions) ae DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
‘FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 1:20-cv-03624-GPG Document1 Filed 12/10/20 USDC Colorado Page 9 of 9

ot 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L.(a)

(b)

(©)

Ik

Il.

VI.

VII.

Vill.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature ut Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
roultidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand, Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
